Strout, J.
These cases were argued at tbe same time, and are so intimately related, that they may be considered together.
The plaintiff is the assignee in insolvency of Dudley C. Hall, *291a non-resident of Maine, against whom a decree in insolvency passed under chapter 109 of the laws of 1891, upon a petition filed by creditors in Penobscot county, on May 11, 1891. On December 17, 1890, Dudley C. Hall mortgaged to Frank E-Peabody certain lands in Aroostook county, part of the lands, being in the northern and part in the southern registry districts. The mortgage was recorded in the southern district on December*-29, 1890 ; and in the northern district, on April 13, 1891. The-mortgage, which contained a provision of foreclosure in one-year, appears to have been regularly foreclosed, by publication,, the first publication being on October 14, 1891.
The suit of Chipman v. Peabody is a writ of entry to recover-certain lands in the northern district of Aroostook county, which were included in the mortgage of Hall to Peabody.
In the equity suit against Stetson, complainants claim title to-these and other lands in Aroostook, Penobscot and Piscataquis counties, as assignee in insolvency of Dudley C. Hall; all of' which are claimed by defendants under an execution sale and conveyance to them by the officer making the sale, by virtue of' an attachment made on writ, George Stetson v. Dudley C. Hall et al., of the Penobscot lands, on March 10, 1891, of the Piscataquis lands on March 11, 1891, and of the Aroostook lands on March 12, 1891 ; the complainants claiming that the mortgage-to Peabody, being " to secure a pre-existing debt, and for no-other purpose,” that the attachments of all said lands were-vacated by the insolvency proceedings, and that the record title-of defendants is a cloud upon complainants’ title, which is sought to be removed.
First, as to the real action.
The mortgage to Peabody was made in December, 1890, four months before the enactment of the law which made Hall, a nonresident, subject to insolvency proceedings, and five months before it went into operation. When made, it was a valid, legal contract, under which valuable real estate was conveyed to Peabody. It was recorded in both Aroostook Districts before the law of 1891, chapter 109, was in force. To give that statute a retroactive effect to invalidate- that contract, would be clearly *292unconstitutional. Bronson v. Kinzie, 1 How. 312; Edwards v. Kearsey, 96 U. S. 607; MacNichol v. Spence, 83 Maine, 90; Palmer v. Hixon, 74 Maine, 448.
The act of 1891 must be construed as prospective in its .operation; and so far as non-residents are concerned, it was a new law, and as to them all the provisions of the insolvent law must be regarded as first in force on May 3, 1891, when chapter 109 became operative. The mortgage from Hall to Peabody was not invalidated by Hall’s insolvency.
Second, as to the equity suit.
The attachment upon the Stetson writ, created a lien upon the lands attached, which became perfected by subsequent proceedings. Kilborn v. Lyman, 6 Met. 304; R. S., chapter 81, § § 56, 59. This lien was in existence before the enactment of chapter 109 in 1891, and nearly two months before that statute was in force. The act did not provide for any retroactive effect, and none is implied from its language. By the established rule of construction, it should have a prospective and not retroactive operation. To give it the latter effect is, to say the least, of doubtful constitutionality. Cases supra. It better comports with the harmonies of the law, and the rights of parties, to treat it as prospective only, in all its provisions. Torrey v. Corliss, 33 Maine, 336. So treated, the defendants have acquired legal title to the lands sold on execution, and the assignment in insolvency to the complainant conveyed only the equity of redemption from such sale, which has long since expired. The complainants now have no title to any of the lands in controversy.
The statute of 1891 is more fully examined in the opinion in Peabody v. Stetson, ante, p. 273, argued at the same time as these cases.
The entry will be in the case of Chipman v. Peabody,

Judgment for defendant.

And in the case of Chipman, in equity, v. Stetson,

Bill dismissed.